Case 2:20-cr-00134-JAM Document 210-2 Filed 07/21/21 Page 1 of 10




                   Exhibit 2
Case 2:20-cr-00134-JAM Document 210-2 Filed 07/21/21 Page 2 of 10
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-2 Filed 07/21/21 Page 3 of 10

Continuation of FD-302 of       Interview of PRISCILLA YEON-VOGELHEIM   , On   06/23/2021   , Page   2 of 9




          faced a reduced work schedule due to COVID-19.

             On January 3, 2021, YEON-VOGELHEIM was promoted to SIA of the China Tech
          Transfer Analysis Unit (CTTAU). CTTAU focused on tech transfer issues
          related to China. YEON-VOGELHEIM described tech transfer as the “know-how”
          and expertise. The unit originally focused on tech transfer that could
          potentially have military connections. Due to changes in May 2021, the unit
          added economic espionage, export control, and commercial technologies to its
          mission. YEON-VOGELHEIM’s work was not specific to the People’s Liberation
          Army (PLA) but it was sometimes related due to the military technology
          portfolio.

             As an SIA, YEON-VOGELHEIM first supervised eight people, including IA
          JESSE FIELD (FIELD). After May 2021, YEON-VOGELHEIM’s unit increased to ten
          people. YEON-VOGELHEIM remained FIELD’s immediate supervisor.

             Prior to January 2021, YEON-VOGELHEIM received no formal training on the
          People’s Republic of China (PRC). When she became an SIA, YEON-VOGELHEIM
          read information related to her new portfolio regarding the PRC.

             YEON-VOGELHEIM had no training or experience regarding criminal law.
          YEON-VOGELHEIM had never been a sworn law enforcement officer or agent.
          YEON-VOGELHEIM had no training or experience in Title 18 United States Code
          (USC) 1546(a) (Visa Fraud); no training or experience in Title 18 USC 1001
          (False Statements); and no training or experience in Title 18 USC 1519
          (Destruction of Evidence). YEON-VOGELHEIM had no training or experience in
          immigration law or visa applications.

             YEON-VOGELHEIM was not required to write a certain number of white papers
          but there was an expectation to produce approximately one white paper per
          year. Official FBI intelligence products had specific formats and templates
          that analysts were required to follow when composing their products.
          Official FBI intelligence products faced a strict review and approval
          process before they were published. White papers were less formal products
          and had less of an editorial process before they were finalized. Authors of
          white papers were free to choose their topics. White papers were not
          disseminated to the Intelligence Community; they were FBI-internal products
          only. Intelligence analysts were required to use citations in their
          intelligence products and avoid personal opinions. Unlike finished
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-2 Filed 07/21/21 Page 4 of 10

Continuation of FD-302 of       Interview of PRISCILLA YEON-VOGELHEIM   , On   06/23/2021   , Page   3 of 9




          intelligence products, white papers were less strict with citations and
          included a “Key Assumptions” section. Intelligence analysts used the Key
          Assumptions section to identify assumptions they made in the white paper,
          what could change those assumptions, and to assist in recognizing biases.
          If a bias was identified, the author was required to list its potential
          effects on the assessment in the white paper.

             The audience for the white paper depended upon the topic of the paper.
          White papers were typically tasked by the author’s unit chief and intended
          for a specific person in the author’s management chain or section. A white
          paper could be sent to the FBI Director but YEON-VOGELHEIM had never written
          a white paper that was passed to that level.

             There was a review process for white papers but the review process was
          not as strict compared to FBI intelligence products. White papers faced
          internal review up the management chain of the author’s unit, section, or
          whomever requested the white paper.

             Intelligence analysts were not required to read all the serials in the
          case file when composing a white paper because a white paper is less
          formal. Authors of white papers were able to choose their sources and had
          the freedom to be selective with their sources. White paper authors were
          able to cite finished intelligence products whereas official intelligence
          products required primary sources as citations.

             White papers were not required to be deconflicted with field offices but
          it was a good practice to consult with field offices. There was no
          difference when writing a white paper on an open case versus a closed case;
          the process remained the same. If there was pending litigation, YEON-
          VOGELHEIM would coordinate the white paper with the case agent and treat it
          more sensitively.

             Because white papers were more informal, there were no “quality control”
          measures an author was required to follow. Authors were free to offer their
          assessments in white papers. There was no formal process to verify the
          language used in the white paper draft.

             Opinions were not included in white papers but assessments were
          included. Opinions were first person, unsupported comments that did not
          have to be proved. Assessments were source-based facts made on behalf of
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-2 Filed 07/21/21 Page 5 of 10

Continuation of FD-302 of       Interview of PRISCILLA YEON-VOGELHEIM   , On   06/23/2021   , Page   4 of 9




          the unit. Assessments became the position of the FBI or division once
          finalized.

             YEON-VOGELHEIM was the author of the white paper draft titled “Fourth
          Military Medical University Interviews and Arrests Likely Had Minimal Impact
          in Mitigating Technology Transfer Threats from PRC Students” [Agent note: A
          copy of the draft white paper is included in the 1A]. YEON-VOGELHEIM was
          the only author; no one else wrote any portions of the white paper draft.
          To the best of YEON-VOGELHEIM’s recollection, she started writing the white
          paper draft sometime in early March 2021 and finished sometime later in
          March 2021, exact dates not recalled. YEON-VOGELHEIM stressed the white
          paper was in draft form and was subject to change. The word “DRAFT” was
          contained in the watermark of the paper.

             YEON-VOGELHEIM wrote the white paper draft in March 2021 as a response to
          a February 2021 award nomination. YEON-VOGELHEIM was originally included as
          part of the award nomination but disagreed about the “high impact” the
          award’s nomination claimed to have made. YEON-VOGELHEIM did not think the
          arrests of the PLA students met the threshold for high impact at that time,
          as YEON-VOGELHEIM assessed at an early stage the impact was minimal. The
          white paper draft was a way for YEON-VOGELHEIM to dispute the information
          contained in the awards packet. YEON-VOGELHEIM removed herself from the
          award nomination. YEON-VOGELHEIM’s unit chief recommended YEON-VOGELHEIM
          write a white paper to send to the Deputy Assistant Director (DAD) of
          Operations in order to explain why YEON-VOGELHEIM was no longer included in
          the awards packet. YEON-VOGELHEIM could not recall if her unit chief
          specifically tasked her to write a white paper or to put something in
          writing. YEON-VOGELHEIM wanted to document her assessment and how it
          differed from what was stated in the award’s nomination. YEON-VOGELHEIM
          recognized there were other ways to express her views such as through an
          email or an in-person meeting. YEON-VOGELHEIM admitted there was no
          difference between writing a white paper or an email; either would have
          accomplished the same goal.

             The white paper had reached initial draft form when YEON-VOGELHEIM
          submitted it to her unit chief for review. YEON-VOGELHEIM’s unit chief
          returned the white paper draft for edits. After those edits were made,
          YEON-VOGELHEIM’s unit chief submitted the white paper draft to their
          assistant section chief for review. The white paper draft was returned for
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-2 Filed 07/21/21 Page 6 of 10

Continuation of FD-302 of       Interview of PRISCILLA YEON-VOGELHEIM   , On   06/23/2021   , Page   5 of 9




          edits and was then passed to YEON-VOGELHEIM’s section chief. YEON-VOGELHEIM
          never received feedback from her section chief about the white paper draft.
          The white paper draft was still in draft form and was going through the
          editing and review process. It was never ready for the final customer.
          YEON-VOGELHEIM circulated the white paper draft up her management chain for
          edits and review. The white paper was not a finalized product and was
          subject to change.

             YEON-VOGELHEIM did not coordinate her white paper draft with any of the
          special agents in any of the field offices. YEON-VOGELHEIM consulted with
          some of the program managers (PM) involved but did not talk to the PM who
          wrote the awards nomination [Agent note: PMs are supervisory special agents
          at FBI Headquarters].

             YEON-VOGELHEIM’s assessments were included             in the white paper draft. The
          content and assessments included in the white             paper draft were based upon
          YEON-VOGELHEIM’s work experience and training             she received as an
          intelligence analyst. YEON-VOGELHEIM was not              given any specific language to
          include in her white paper draft.

             In composing the white paper draft, YEON-VOGELHEIM relied on language
          used in an indictment, some interviews, previous information on how PLA
          officers operate, and a comparison of previous high-impact operations.
          YEON-VOGELHEIM did not review all 302s, electronic communications (ECs), or
          letterhead memorandums (LHMS) contained in all of the case files. YEON-
          VOGELHEIM read the indictment for WANG XIN but did not read any other
          indictments. YEON-VOGELHEIM did not review any search warrants or
          affidavits related to any of the cases. YEON-VOGELHEIM reviewed one
          criminal complaint but could not recall which specific one. YEON-VOGELHEIM
          did not review any physical or digital evidence from any of the cases nor
          did she review any of the online accounts. YEON-VOGELHEIM did not review
          any physical surveillance logs, recordings, or any jail calls. YEON-
          VOGELHEIM did not review any visa applications. YEON-VOGELHEIM did not
          review all of the information contained in the case files.

             YEON-VOGELHEIM reviewed a draft of FIELD’s PLA graphic, exact date not
          recalled. [Agent note: The PLA graphic refers to the draft graphic titled
          “Defining the Extent of Obfuscation of Visiting Chinese Scholars’ Ties to
          the PLA and its corresponding draft background note. A copy is included in
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-2 Filed 07/21/21 Page 7 of 10

Continuation of FD-302 of       Interview of PRISCILLA YEON-VOGELHEIM   , On   06/23/2021   , Page   6 of 9




          the 1A.] FIELD started his graphic in September 2020 but was delayed due to
          COVID-19. FIELD was tasked to write the graphic but YEON-VOGELHEIM did not
          know by whom; YEON-VOGELHEIM became FIELD’s supervisor in January 2021.
          YEON-VOGELHEIM reviewed FIELD’s graphic in the early stages of his draft.
          YEON-VOGELHEIM knew it was going to change after review by the various field
          offices and others in his chain of command. The graphic was never sent to
          the field offices for review because it was stopped when the graphic was
          sent to the Office of the General Counsel (OGC).

             YEON-VOGELHEIM’s assessment in the white paper draft spoke on behalf of
          her unit as the unit declined to be listed in the award’s nomination
          packet. Other people in the unit agreed with YEON-VOGELHEIM’s assessment
          and agreed the arrests had minimal impact on the PRC tech transfer threat at
          that time. YEON-VOGELHEIM did not dispute the visa fraud charges and the
          arrests of the subjects. The purpose of the white paper was to dispute the
          claim of the "high impact” listed in the award’s nomination. The title of
          the white paper draft is the main message she was trying to convey. It was
          not a comment on the pending criminal cases and the evidence. It was
          possible the impact of the cases could grow over time. Assessments and
          impacts could evolve over time. In looking at it through a tech transfer
          lens, YEON-VOGELHEIM’s assessment as of March 2021 was that the arrests had
          minimal impact on the PRC tech transfer threat.

             The white paper draft cited “low confidence” because of the low amount of
          sources and the lack of corroboration from multiple sources. The
          information was based on arrests and interviews of people associated with
          Fourth Military Medical University (4MMU). There was not enough
          corroboration to give it a higher confidence level.

             The FBI did not adopt YEON-VOGELHEIM’s assessment listed in the white
          paper draft as its official position since the white paper was still in the
          draft process. YEON-VOGELHEIM’s unit did not adopt this as its official
          position either.

             At the time she wrote the draft of the white paper, YEON-VOGELHEIM was
          unaware of other relevant information. YEON-VOGELHEIM had recently become
          aware of the existence of this relevant information. Awareness of this
          information during the drafting process would have increased YEON-
          VOGELHEIM’s assessment of the impact the operation.
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-2 Filed 07/21/21 Page 8 of 10

Continuation of FD-302 of       Interview of PRISCILLA YEON-VOGELHEIM   , On   06/23/2021   , Page   7 of 9




             YEON-VOGELHEIM disagreed with the use of the terms “undercovers” and
          “spies” in the award’s nomination. YEON-VOGELHEIM defined “undercover” as
          someone who uses a title as a cover. YEON-VOGELHEIM defined “spies” as
          intelligence officers working under a different title. The act of spying
          meant committing espionage against the United States. YEON-VOGELHEIM did
          not believe these were accurate and appropriate terms used in the nomination
          packet as the people referenced in the white paper draft were researchers
          and not paid by the PRC. The purpose of Footnote D in the white paper draft
          was to highlight this and distinguish peoples’ relationships with the PLA.
          Footnote D also reflected what the interviewees said in their interviews.
          Footnote D was not YEON-VOGELHEIM’s assessment; it was a point of
          clarification. YEON-VOGELHEIM’s unit was still trying to characterize the
          various relationships to the PLA.

             YEON-VOGELHEIM was aware some of the interviewees were coached and the
          interviewees were told by the PRC what to say during their interviews with
          US officials. The white paper draft did not say the interviewees were
          truthful. It identified a trend YEON-VOGELHEIM found in the interviews: the
          interviewees said they were confused and harassed.

             The use of the terms “harassment” and “confusion” were not an expression
          of YEON-VOGELHEIM or her unit. The terms were taken from the interviews.
          YEON-VOGELHEIM did not state the interviewees may have been untruthful
          because such a statement was not required in a white paper. That type of
          statement would be included in an alternate analysis and a white paper was
          not required to have an alternate analysis; only formal intelligence
          products were required to cite alternate analyses.

             YEON-VOGELHEIM reiterated the white paper draft was written through the
          tech transfer lens. Tech transfer is only one aspect of national security.
          YEON-VOGELHEIM’s assessment was based on the arrests of six people out of
          approximately 10,000 PRC-national students in the United States. From a PRC
          tech transfer threat perspective, YEON-VOGELHEIM considered that to be an
          overall low impact at the time she drafted her white paper. Addressing
          additional national security issues, including the exploitation of the
          United States visa process, was outside the scope of the white paper draft.
          YEON-VOGELHEIM agreed that people who came to the United States as students
          could exploit the visa system and it was a national security concern.
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-2 Filed 07/21/21 Page 9 of 10

Continuation of FD-302 of       Interview of PRISCILLA YEON-VOGELHEIM   , On   06/23/2021   , Page   8 of 9




             WANG XIN met the unit’s referenced criteria as a person of concern.
          YEON-VOGELHEIM knew a second person also met the criteria but could not
          recall the name of the specific person; it was possibly ZHAO KAIKAI. The
          other people arrested did not meet the unit’s referenced criteria [Agent
          note: The white paper draft listed four indicators for CTTAU to consider a
          student, scholar, or researcher a concern]. WANG and the second person both
          admitted to being tasked to transfer their expertise to the PRC.

             YEON-VOGELHEIM did not know GUAN LEI and ZHAO KAIKAI were affiliated with
          the National University of Defense Technology (NUDT). YEON-VOGELHEIM
          thought all people referenced in the paper were 4MMU. She would have
          learned that information if she had spoken to the case agents.

             YEON-VOGELHEIM opined if a person affiliated with NUDT met the additional
          criteria listed in the white paper draft, then that person would be worthy
          of an investigation.

             YEON-VOGELHEIM did not know evidence was destroyed at the time she wrote
          her white paper draft; she learned about it after. If YEON-VOGELHEIM knew
          this information at the time, she would have included it in her white paper
          draft.

             YEON-VOGELHEIM would like for the Intelligence Community to make a
          determination regarding the relationship between the PLA and its students,
          specifically in regards to their military members, contractors, and
          civilians. If this happened and additional information was learned, YEON-
          VOGELHEIM could adjust her assessment.

             YEON-VOGELHEIM did not consider herself to be an expert in PLA matters
          yet but is interested in learning new information.

             YEON-VOGELHEIM had not changed her assessment reflected in the white
          paper draft as she believed the impact of the arrests at that time was
          minimal based on the PRC tech transfer threat.

             If the arrests had not been nominated for an award, YEON-VOGELHEIM
          probably would have not written her white paper draft. The reasons for the
          white paper draft were to highlight that only two of the seven people
          arrested were assessed by YEON-VOGELHEIM to be involved in tech transfer;
          caution people against using terms such as “undercover” and “spies;” and to
FD-302a (Rev. 5-8-10)
                        Case 2:20-cr-00134-JAM Document 210-2 Filed 07/21/21 Page 10 of 10

Continuation of FD-302 of    Interview of PRISCILLA YEON-VOGELHEIM   , On   06/23/2021   , Page   9 of 9




          allocate resources appropriately to high priority threats. The white paper
          draft was not intended to dispute any other national security threats.

          [Agent note: The interview began at approximately 11:08 am Eastern and ended
          at approximately 1:27 pm. YEON-VOGELHEIM was offered a break at
          approximately 12:24 pm but declined.]
